Citation Nr: 1446750	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine (neck disorder).

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture of the right tibia.  

5.  Entitlement to a compensable disability rating for residuals of a fracture of the right talus.

6.  Entitlement to a compensable disability rating for residuals of a fracture to the left pubic ramus.

7.  Entitlement to an initial compensable disability rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits on appeal.

In the October 2010 rating decision, service connection was denied for gastritis and ulcerative colitis.  The Veteran filed a notice of disagreement in October 2010, which included these two issues.  In her November 2011 substantive appeal, however, the Veteran indicated that she only wished to appeal those issues as noted on the cover page of this decision.  As such, entitlement to service connection for gastritis and ulcerative colitis are not currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for an acquired psychiatric disorder and low back disorder; and increased rating claims for cervical spine disorder, residuals of fractures to the right tibia, right talus, left pubic ramus, and tension headaches.  

Service Connection Claims

In August 2010, the Veteran underwent a VA psychiatric examination, during which she was diagnosed as having dysthymic disorder.  The examiner provided a negative opinion, but failed to provide a detailed rationale for the negative opinion.  There is also evidence that the Veteran's responses to the Personality Assessment Inventory questions were exaggerated and difficult to interpret.  As such, a new opinion is required.  

The Veteran complained of low back pain in service.  She contends that she has a current low back disability attributable to her military service.  She is currently diagnosed as having mild to moderate degenerative changes in the lumbosacral spine.  The Board finds that the minimal threshold for when a VA examination is required has been met, and the Veteran should be afforded a VA examination for her claimed low back disorder.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Increased Rating Claims

In September 2010, the Veteran most recently underwent a VA examination of her cervical spine and headaches.  Since that time, she has reported worsening symptoms as described in her November 2011 substantive appeal.  

The Veteran most recently underwent a VA examination for her residuals of fractures to the right tibia, right talus, and left pubic ramus in October 2011.  Since that time, she has reported a worsening of symptoms.  Moreover, it appears that the October 2011 examination was not detailed, nor was any range of motion testing performed on the joints affected.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records related with the Veteran's claimed disabilities and associate them with the claims file.

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination for her claim for service connection for an acquired psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed psychiatric disorder.   

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities in accordance with the criteria set forth in the DSM-V.  Then, an opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's psychiatric disabilities had its onset in service, or are otherwise related to service.

The examiner should provide a complete rationale for any opinion provided.

3.  Upon receipt of any new records, schedule the Veteran for an appropriate VA medical examination.  All appropriate tests and studies should be performed, and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her disorders.   

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render a diagnosis corresponding to the claimed low back disorder.  Then, an opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder had its onset in service, or is otherwise related to service.

The examiner should next ascertain the severity and manifestations of her service-connected cervical spine disability, tension headaches, and residuals of fractures to the right tibia, right talus, and left pubic ramus.  Particular attention should be directed to pain-related symptoms and (as applicable) range of motion and any functional loss due to pain.

The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes, as well as information about the functional effects of these disabilities.  

The supporting rationale for all opinions expressed must be provided.

4.  The AOJ should also undertake any other development it determines to be warranted.
 
5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

